DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 13-14 and 19-20 is/are objected to because of the following informalities:
Claim 13, line 2: “UV-cured monomer or oligomer” should be “UV-curable monomer or oligomer” because the monomer or oligomer are the small molecules that can be cured or crosslinked to form a three-dimensional polymer matrix through polymerization; thus the polymer is UV-cured while the monomer or oligomer is curable
Claim 14, line 1: “UV-cured monomer or oligomer” should be “UV-curable monomer or oligomer”
Claim 19, line 2: “UV-cured monomer or oligomer” should be “UV-curable monomer or oligomer” 
Claim 20, line 1: “UV-cured monomer or oligomer” should be “UV-curable monomer or oligomer”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 6, 8-9, and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitations "a base layer," "a conductive layer," "an analyte sensing layer," "a thermally-cured polymer matrix" and "a UV cured polymer matrix" in lines 2-6.  It is unclear whether these limitations are the same as those recited in claim 1.  It is suggested to change claim 2 into an independent claim.
Subsequent dependent claims 6 and 8-9 are rejected for their dependencies on rejected base claim 2.
Claim 8 recites the limitation "the glucose sensing and glucose limiting layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the analyte sensing layer.”
Claim 17 recites the limitation “polymer materials” in line 1.  It is unclear whether the polymer materials are the same as recited in claim 16.  It is suggested to be “the polymer materials.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

For claim sets: claims 1, 3-5, and 7; claims 10-14; claims 15-20
Claim(s) 1, 3-5, 10, 12-13, 15, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (U.S. Patent Pub. 2015/0122645), supported by Kataoka (U.S. 7,252,912) as an evidence for claims 12 and 18.
Regarding claim 1, Yang teaches an analyte sensor (Fig. 2; [0054] lines 1-2: a amperometric sensor 100) comprising: 
a base layer (Fig. 2; [0054] line 3: a base layer 102); 
a conductive layer over the base layer (Fig. 2; [0054] lines 3-6: a conductive layer 104 which is disposed on the base layer 102); and 
an analyte sensing layer disposed over the conductive layer (Fig. 2; [0054] lines 7-10: an analyte sensing layer 110 is disposed on the conductive layer 104), wherein the analyte sensing layer comprises glucose oxidase ([0054] lines 7-8: the analyte sensing layer 110 typically comprising an enzyme such as glucose oxidase) entrapped within a polymer matrix ([0061] lines 3-7: the analyte sensing layer 110 comprises an enzyme, for example, glucose oxidase entrapped within a PVA-SbQ polymer).

The designations “thermally-cured” and “UV cured” are product-by-process limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).  Here, there is no apparent difference between the claimed analyte sensor and the one as taught by Yang, e.g., a sensing layer comprising glucose oxidase entrapped within an overall polymer matrix of the sensing layer.

Regarding claim 3, the designation “functions as a glucose limiting material that regulates the amount of glucose that contact the glucose oxidase” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Yang teaches the oxidoreductase enzyme such as glucose oxidase in the analyte sensing layer 110 reacts with glucose to produce hydrogen peroxide, a compound which then modulates a current at an electrode ([0061] lines 10-13).  The polymer matrix of the analyte sensing layer 110 is made of PVA (Yang, [0061] lines 4-6), the same material as the polymer binder, PVA, as disclosed in the specification (Table 1; [0045] line 4).  Thus, since the polymer matrix has the same material (PVA) and the same structure (matrix) as disclosed in the prior art and the specification, and thus the analyte sensing layer having a polymer matrix made of PVA would have the same property, i.e., functioning as a glucose limiting material that regulates the amount of glucose that contacts the glucose oxidase. MPEP 2112.01(I).

Regarding claim 4, Yang teaches the analyte sensing layer is not coated with one or more additional layers ([0063] lines 1-2: typically, the analyte sensing layer 110 is coated and/or disposed next to one or more additional layers; here, the one or more additional layers are either coated or disposed next to the analyte sensing layer 110, and thus the latter suggests that the analyte sensing layer is deemed not to be coated with additional layers without coating).  Moreover, the designation “coated” is a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).  Here, Yang teaches the analyte sensing layer is merely disposed next to one or more additional layers, but not coated, and thus there is no apparent difference between the claimed analyte sensor and the one as taught by Yang.  

Regarding claim 5, Yang teaches a combination of materials ([0059] lines 2-4: the base layer 102 can be made of a material such as a metal and/or a ceramic and/or a polymeric substrate; [0059] lines 8-9: the conductive layer 104 comprise one or more electrically conductive elements; [0061] lines 3-7: the analyte sensing layer 110 comprises an enzyme, for example glucose oxidase, entrapped within a PVA-SbQ polymer; here all materials of these layers are deemed to be a combination of materials) comprising the base layer (Fig. 2: the base layer 102), the conductive layer (Fig. 2: the conductive layer 104) and the analyte sensing layer (Fig. 2: an analyte sensing layer 110) is not disposed next to one additional layer (Fig. 2: indicating the combination of materials comprising the base layer, the conductive layer and the analyte sensing layer is not next to the additional layer, i.e., the adhesion promoter layer 114).

Regarding claim 10, Yang teaches an analyte sensor (Fig. 2; [0054] lines 1-2: a amperometric sensor 100) comprising: 
a base layer (Fig. 2; [0054] line 3: a base layer 102); 
a conductive layer over the base layer (Fig. 2; [0054] lines 3-6: a conductive layer 104 which is disposed on the base layer 102); and 
an analyte sensing layer disposed over the conductive layer (Fig. 2; [0054] lines 7-10: an analyte sensing layer 110 is disposed on the conductive layer 104), wherein: 
the analyte sensing layer comprises glucose oxidase ([0054] lines 7-8: the analyte sensing 110 typically comprising an enzyme such as glucose oxidase) entrapped within a polymer matrix ([0061] lines 3-7: the analyte sensing layer 110 comprises an enzyme, for example, glucose oxidase entrapped within a PVA-SbQ polymer); and
the analyte sensing layer is not coated with one or more additional layers ([0063] lines 1-2: typically, the analyte sensing layer 110 is coated and/or disposed next to one or more additional layers; here, the one or more additional layers are either coated or disposed next to the analyte sensing layer 110, and thus the latter suggests that the analyte sensing layer is deemed not to be coated with additional layers without coating).
Moreover, the designation “coated” is a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).  Here, Yang teaches the analyte sensing layer is merely disposed next to one or more additional layers, but not coated, and thus there is no apparent difference between the claimed analyte sensor and the one as taught by Yang.  

The designations “thermally-cured” and “UV cured” are product-by-process limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).  Here, there is no apparent difference between the claimed analyte sensor and the one as taught by Yang, e.g., a sensing layer comprising glucose oxidase entrapped within an overall polymer matrix of the sensing layer.

The designation “functions as a glucose limiting material that regulates the amount of glucose that contacts the glucose oxidase” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Yang teaches the oxidoreductase enzyme such as glucose oxidase in the analyte sensing layer 110 reacts with glucose to produce hydrogen peroxide, a compound which then modulates a current at an electrode ([0061] lines 10-13).  The polymer matrix of the analyte sensing layer 110 is made of PVA (Yang, [0061] lines 4-6), the same material as the polymer binder, PVA, as disclosed in the specification (Table 1; [0045] line 4).  Thus, since the polymer matrix has the same material (PVA) and the same structure (matrix) as disclosed in the prior art and the specification, and thus the analyte sensing layer having a polymer matrix made of PVA would have the same property, i.e., functioning as a glucose limiting material that regulates the amount of glucose that contacts the glucose oxidase. MPEP 2112.01(I).

Regarding claim 12, Yang teaches the analyte sensing layer comprises thermally crosslinked moieties ([0026] lines 5-8: embodiments involve further crosslinking procedures, e.g., to further localize entrapped glucose oxidase enzyme to a particular region of a PVA matrix; [0027] line 1: Glutaraldehyde is a common crosslinking agent; [0030] lines 2-4: The polyvinyl alcohol polymer can be covalently coupled to entrapped glucose oxidase via a glutaraldehyde crosslinking moiety).  As evidenced by Kataoka, glutaraldehyde is a thermal crosslinking agent for crosslinking by heat (Col. 1, lines 26-29). 

Regarding claim 13, Yang teaches the analyte sensing layer (Fig. 1: analyte sensing layer 110) comprises a UV-curable monomer or oligomer ([0038] lines 7-11: photosensitive compound, SbQ-A salts, were reacted with PVA; [0039] lines 3-6: after exposure to UV Light, the PVA and SbQ were crosslinked so as to entrap GOx within the matrix; thus SbQ is deemed to be the UV-curable monomer for the analyte sensing layer).

Regarding claim 15, Yang teaches an analyte sensor (Fig. 2; [0054] lines 1-2: a amperometric sensor 100) comprising: 
a base layer (Fig. 2; [0054] line 3: a base layer 102); 
a conductive layer over the base layer (Fig. 2; [0054] lines 3-6: a conductive layer 104 which is disposed on the base layer 102); and 
an analyte sensing layer disposed over the conductive layer (Fig. 2; [0054] lines 7-10: an analyte sensing layer 110 is disposed on the conductive layer 104), wherein: 
the analyte sensing layer comprises glucose oxidase ([0054] lines 7-8: the analyte sensing 110 typically comprising an enzyme such as glucose oxidase) entrapped within a polymer matrix ([0061] lines 3-7: the analyte sensing layer 110 comprises an enzyme, for example, glucose oxidase entrapped within a PVA-SbQ polymer); 
the analyte sensing layer comprises a glucose limiting material ([0061] lines 3-7: the analyte sensing layer 110 comprises an enzyme, for example, glucose oxidase entrapped within a PVA-SbQ polymer; here the PVA is deemed to be the glucose limiting material); and
the analyte sensing layer is not disposed next to one layer: an adhesion promoting layer (Fig. 2: indicating the analyte sensing layer 110 is not next to the adhesion promoter layer 114).

The designations “thermally-cured” and “UV cured” are product-by-process limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).  Here, there is no apparent difference between the claimed analyte sensor and the one as taught by Yang, e.g., a sensing layer comprising glucose oxidase entrapped within an overall polymer matrix of the sensing layer.

The designation “that regulates the amount of glucose that contacts the glucose oxidase” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Yang teaches the oxidoreductase enzyme such as glucose oxidase in the analyte sensing layer 110 reacts with glucose to produce hydrogen peroxide, a compound which then modulates a current at an electrode ([0061] lines 10-13).  The polymer matrix of the analyte sensing layer 110 is made of PVA (Yang, [0061] lines 4-6), the same material as the polymer binder, PVA, as disclosed in the specification (Table 1; [0045] line 4).  Thus, since the polymer matrix has the same material (PVA) and the same structure (matrix) as disclosed in the prior art and the specification, and thus the analyte sensing layer having a polymer matrix made of PVA would have the same property, i.e., functioning as a glucose limiting material that regulates the amount of glucose that contacts the glucose oxidase. MPEP 2112.01(I).

Regarding claim 18, Yang teaches the analyte sensing layer comprises thermally crosslinked moieties ([0026] lines 5-8: embodiments involve further crosslinking procedures, e.g., to further localize entrapped glucose oxidase enzyme to a particular region of a PVA matrix; [0027] line 1: Glutaraldehyde is a common crosslinking agent; [0030] lines 2-4: The polyvinyl alcohol polymer can be covalently coupled to entrapped glucose oxidase via a glutaraldehyde crosslinking moiety).  As evidenced by Kataoka, glutaraldehyde is a thermal crosslinking agent for crosslinking by heat (Col. 1, lines 26-29). 

Regarding claim 19, Yang teaches the analyte sensing layer (Fig. 1: analyte sensing layer 110) comprises a UV-curable monomer or oligomer ([0038] lines 7-11: photosensitive compound, SbQ-A salts, were reacted PVA; [0039] lines 3-6: after exposure to UV Light, the PVA and SbQ were crosslinked so as to entrap GOx within the matrix; thus SbQ is deemed to be the UV-curable monomer for the analyte sensing layer).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For claim sets: claims 1, 3-5, and 7; claims 10-14; claims 15-20
Claim(s) 7, 11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang.
Regarding claims 7, 11, and 16, Yang discloses all limitations of claims 3, 11, and 15 as applied to claims 3, 11, and 15.  Yang further discloses polymeric materials ([0061] lines 3-7: the analyte sensing layer 110 comprises an enzyme, for example, glucose oxidase entrapped within a PVA-SbQ polymer; [0072] lines 2-3: crosslinked matrix; here the PVA-SbQ polymer is deemed to be polymeric materials) disposed over the conductive layer ([0054] lines 7-10: an analyte sensing layer 110 is disposed on the conductive layer 104) in the analyte sensor.
Yang does not explicitly disclose the polymeric materials are less than 100 microns in thickness.
However, Yang teaches the analyte sensing layer that is between 1 µm and 5 µm in thickness.  Here, since the polymeric materials is a polymer matrix being used for the analyte sensing layer, the thickness of the polymeric material is the thickness of the analyte sensing layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang by adjusting the thickness within the claimed range because such a range provides the suitable thickness for the polymeric material being used as the analyte sensing layer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  

Regarding claim 17, Yang discloses all limitations of claim 16 as applied to claim 16, including polymeric materials ([0061] lines 3-7: the analyte sensing layer 110 comprises an enzyme, for example, glucose oxidase entrapped within a PVA-SbQ polymer; [0072] lines 2-3: crosslinked matrix; here the PVA-SbQ polymer is deemed to be polymeric materials) disposed over the conductive layer ([0054] lines 7-10: an analyte sensing layer 110 is disposed on the conductive layer 104) in the analyte sensor.
Yang does not explicitly disclose the polymeric materials are less than 50 microns in thickness.
However, Yang teaches the analyte sensing layer that is between 1 µm and 5 µm in thickness.  Here, the polymeric materials is a matrix being used for the analyte sensing layer, and thus the thickness of the polymeric material is the thickness of the analyte sensing layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang by adjusting the thickness within the claimed range because such a range provides the suitable thickness for the polymeric material being used as the analyte sensing layer.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  
Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Zou (U.S. Patent Pub. 2017/0191955).
Regarding claims 14 and 20, Yang discloses all limitations of claims 13 and 19 as applied to claims 13 and 19.  Yang does not explicitly disclose the UV-curable monomer or oligomer comprises an acrylate.
However, Zou teaches devices for measuring a biological analyte ([0002] line 2), for example electrochemical sensors for determining the presence or concentration of blood glucose ([0003] lines 1-3).  The membrane system 32 includes an electrode layer 42, an enzyme layer 44, a diffusion-resistance layer 46, and a biointerface layer 48 (Fig. 2A; [0077] lines 2-5).  The enzyme layer is formed of a polyurethane urea ([0106] lines 1-2) having unsaturated hydrocarbon groups ([0106] lines 22-23), in the presence of initiators with UV light ([0077] lines 27-28).  Example of unsaturated hydrocarbon includes acrylate ([0077] lines 30-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang by substituting the UV-curable monomer or oligomer forming the polymer matrix of the analyte sensing layer with the one including acrylate as taught by Zou.  The suggestion for doing so would have been that the acrylate is a suitable UV-curable monomer or oligomer for forming UV-cured polymer matrix of an enzyme layer, and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
For claim sets: claims 2, 6, and 8-9
Claim(s) 2, 6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of McIntire (U.S. Patent Pub. 2006/0121547), supported by Kataoka (U.S. 7,252,912) as an evidence for claim 9.
Regarding claim 2, Yang teaches analyte sensor (Fig. 2; [0054] lines 1-2: a amperometric sensor 100) consists essentially of:
a base layer (Fig. 2; [0054] line 3: a base layer 102); 
a conductive layer over the base layer (Fig. 2; [0054] lines 3-6: a conductive layer 104 which is disposed on the base layer 102); and 
an analyte sensing layer disposed over the conductive layer (Fig. 2: analyte sensing layer 110, protein layer 116, adhesion promoter layer 114, and analyte modulating layer 112; here all layers are together deemed to be the analyte sensing layer; [0063] lines 2-4: Optionally, the one or more additional layers include a protein layer 116 disposed upon the analyte sensing layer 110; [0064] lines 15-17: to allow the analyte modulating membrane layer 112 to be disposed in direct contact with the analyte sensing layer 110 in the absence of an adhesion promoter layer 114; thus, the protein layer 116 and the adhesion promoter layer 114 are optional and the analyte sensing layer 110 and the analyte modulating layer 114 are deemed to be the claimed analyte sensing layer), wherein the analyte sensing layer comprises glucose oxidase ([0054] lines 7-8: the analyte sensing layer 110 typically comprising an enzyme such as glucose oxidase) entrapped within a polymer matrix ([0061] lines 3-7: the analyte sensing layer 110 comprises an enzyme, for example, glucose oxidase entrapped within a PVA-SbQ polymer).

Yang does not explicitly disclose the analyte sensing layer 110 and the analyte modulating layer 112 is a single layer as the claimed analyte sensing layer.
However, McIntire teaches an enzyme-based sensor comprising several layers, among them an enzyme layer and a diffusion layer; the diffusion layer is in direct contact with the sample and limits the diffusion of the substances necessary for the sensing reaction ([0003] lines 1-6).  For example, a glucose sensor comprising the diffusion layer in which glucose diffuses into the sensor and the enzyme layer in which the glucose is decomposed with the enzyme, glucose oxidase ([0006] lines 1, 4-6).  The invention is based on the idea to combine the diffusion layer and the enzyme layer to one single layer ([0024] lines 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang by substituting its analyte sensing layer and analyte modulating layer with a single layer by combining the diffusion layer and the enzyme layer as taught by McIntire because the single layer is suitable for serving the same functions of the diffusion layer and the enzyme layer.  Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP 2141(III)(A).

The designations “thermally-cured” and “UV cured” are product-by-process limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).  Here, there is no apparent difference between the claimed analyte sensor and the one as taught by Yang, e.g., a sensing layer comprising glucose oxidase entrapped within an overall polymer matrix of the sensing layer.

Regarding claim 6, Yang teaches the analyte sensing layer (as described in claim 2, the analyte sensing layer 110 and the analyte modulating layer 114 are deemed to be the claimed analyte sensing layer) comprises a glucose limiting material that regulates the amount of glucose that contacts the glucose oxidase ([0063] lines 9-11: the analyte modulating layer 112 can comprise a glucose limiting membrane, which regulates the amount of glucose that contacts an enzyme such as glucose oxidase that is present in the analyte sensing layer).

Regarding claim 8, Yang and McIntire disclose all limitations of claim 6 as applied to claim 6, including the glucose sensing and glucose limiting layer (Yang, Fig. 1: the analyte sensing layer 110 and the analyte modulating layer 112; McIntire, [0024] lines 1-2: to combine the diffusion layer and the enzyme layer to one single layer) disposed over the conductive layer (Yang, Fig. 1: indicating the analyte sensing layer 110 and the analyte modulating layer 112 disposed on the conductive layer 104) in the analyte sensor.
Yang and McIntire do not explicitly disclose the glucose sensing and glucose limiting layer is less than 100 microns in thickness.
However, McIntire teaches the diffusion layer has a thickness between about 1 and about 20 µm (claim 6: lines 1-2).  The suitable thickness of the enzymatic layer is more typically about 1 to about 20 µm ([0050] lines 4-6).  Thus, McIntire teaches either the diffusion layer or the enzyme layer is between about 1 and about 20 µm and the combined single layer of the diffusion layer or the enzyme layer is between about 2 and about 40 µm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang and McIntire by adjusting the thickness of the glucose sensing and glucose limiting layer within the claimed range because such a range provides the suitable thickness.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  

Regarding claim 9, Yang teaches the analyte sensing layer comprises thermally crosslinked moieties ([0026] lines 5-8: embodiments involve further crosslinking procedures, e.g., to further localize entrapped glucose oxidase enzyme to a particular region of a PVA matrix; [0027] line 1: Glutaraldehyde is a common crosslinking agent; [0030] lines 2-4: The polyvinyl alcohol polymer can be covalently coupled to entrapped glucose oxidase via a glutaraldehyde crosslinking moiety).  As evidenced by Kataoka, glutaraldehyde is a thermal crosslinking agent for crosslinking by heat (Col. 1, lines 26-29). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795